 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 1 of 36 Page ID #:1




 1   WILLIAM MCGRANE [57761]
     MATTHEW SEPUYA [287947]
 2   MCGRANE PC
 3   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
 4   Telephone: (415) 292-4807
     william.mcgrane@mcgranepc.com
 5   matthew.sepuya@mcgranepc.com
 6   MICHAEL J. HASSEN [124823]               MICHAEL CARDOZA [194065]
     REALLAW, APC                             THE CARDOZA LAW CORPORATION
 7   1981 N. Broadway, Suite 280              2618 San Miguel Dr., Suite 1025
 8   Walnut Creek, CA 94596                   Newport Beach, CA 92660
     Telephone: (925) 359-7500                Telephone: (415) 488-8041
 9   mjhassen@reallaw.us                      mike.cardoza@cardozalawcorp.com

10   Attorneys for Plaintiffs Sanket Vinod Thakur, an individual person, on behalf of
     himself and all other persons similarly situated
11
                          UNITED STATES DISTRICT COURT
12
           CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
13                                              Case No. 8:19-cv-2233
     SANKET VINOD THAKUR, an
14   individual person on behalf of himself
     and all other persons and entities         CLASS ACTION
15   similarly situated,                        JURY TRIAL DEMANDED
16                       Plaintiffs,
            v.                                  COMPLAINT FOR PENAL
17                                              FINES
     COFIROUTE USA, LLC, a Delaware
18   limited liability company, ORANGE
     COUNTY TRANSPORTATION
19   AUTHORITY, a California
     governmental entity; and RIVERSIDE
20   COUNTY TRANSPORTATION
     COMMISSION, a California
21
     governmental entity,
22                       Defendants.



                                  Complaint for Penal Fines
                       Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 2 of 36 Page ID #:2




 1         Come now Plaintiffs and allege as follows:

 2                                       Parties

 3         1.     Plaintiff Sanket Vinod Thakur (Thakur) is a foreign born

 4   natural person residing in San Diego County, California. Thakur holds both

 5   a Bachelor of Science degree from the Sardar Patel College of Engineering

 6   and a Master’s of Science degree from Syracuse University. He is lawfully

 7   residing in this country pursuant to a work visa that allows him to be

 8   employed as a test engineer by Qualcomm in San Diego, California. As a

 9   matter of law, an individual person such as Thakur who is not a citizen of

10   the United States cannot possibly be deemed a California citizen under any

11   circumstances.

12         2.     Defendant Cofiroute USA, LLC (CUSA) is a Delaware limited

13   liability company with its principle place of business in Orange County,

14   California. CUSA is a dual California and Delaware citizen.

15         3.     Defendant Orange County Transportation Authority (OCTA) is

16   a California governmental entity with its principle place of business in

17   Orange County, California. OCTA is a California citizen.

18         4.     Defendant Riverside County Transportation Commission

19   (RCTC) is a California governmental entity with its principle place of

20   business in Riverside County, California. RCTC is a California citizen.

21         5.     CUSA, OCTA, and RCTC are sometimes hereafter collectively

22   referred to as Defendants.

                                            1
                                Complaint for Penal Fines
                      Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 3 of 36 Page ID #:3




 1                                     Jurisdiction

 2         6.     Thakur was one of two named plaintiffs in a putative class

 3   action brought against the present defendants on behalf of a class that

 4   included both California and non-California citizens, which class action

 5   recently resulted in a judgment of dismissal without prejudice against

 6   Thakur and his co-plaintiff. See Exhibit 1.

 7         7.     Thakur has sought relief from that judgment of dismissal by

 8   way of a Rule 60(b), Fed. R. Civ. Pro. motion. See Exhibits 2-3.

 9         8.     Such a Rule 60(b), Fed. R. Civ. Pro. motion, however, does not

10   stay the effect of the existing judgment of dismissal as per Rule 60(c)(2),

11   Fed. R. Civ. Pro.

12         9.     As a result of the above, and at least for present purposes, there

13   is no other action pending to which Thakur is now a party and, acting out of

14   an abundance of caution, Thakur hereby files the instant complaint.

15         10.    Thakur’s status as a foreign born non-naturalized resident of

16   California creates sufficient minimal diversity in this case to meet the

17   requirements of 28 U.S.C. § 1332(d)(2)(B) for purposes of conferring

18   original jurisdiction on this Court pursuant to that statute.

19         11.    This case involves more than five million dollars ($5,000,000)

20   in penal fines, thus meeting the minimum amount in controversy

21   requirement of 28 U.S.C. § 1332(d)(2).

22

                                             2
                               Complaint for Penal Fines
                    Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 4 of 36 Page ID #:4




 1         12.      This case is not subject to any of the discretionary or mandatory

 2   exceptions to 28 U.S.C. § 1332(d)(2) that are otherwise set forth in 28

 3   U.S.C. § 1332(d)(3) or 28 U.S.C. § 1332(d)(4) because the various

 4   exceptions set forth in the latter two provisions of 28 U.S.C. § 1332(d) have

 5   no possible application to a case that has been originally filed in California

 6   where the defendants are all California citizens who are each being sued by

 7   the members of a class whose members are all non-citizens of California.

 8                                        Venue

 9         13.      Venue is appropriate in this District and Division because

10   Orange County, California is where the relevant claim for relief for penal

11   fines arose.

12                                Limitation of Actions

13         14.      The one year from occurrence statute of limitations set forth in

14   California Code of Civil Procedure section 340(a) was tolled as to all

15   defendants by no later than October 15, 2018, at which time Defendants had

16   all either been sued in some related prior class action making similar

17   allegations to those made in this case or, in the case of the two government

18   entity defendants, administrative class action claims making similar

19   allegations to those made in this case had previously been submitted to them.

20
21
22

                                             3
                                Complaint for Penal Fines
                      Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 5 of 36 Page ID #:5




 1                               Charging Allegations

 2          15.   All during the Class Period (as that term is defined, infra)

 3   Defendants have each acted as the agents of the others in doing and failing

 4   to do all of the things alleged in this Complaint for Penal Fines (Complaint).

 5          16.   The terms “transportation agency,” “electronic toll collection

 6   system,” and “toll highway,” as employed throughout this Complaint are all

 7   otherwise defined in California Streets & Highways Code sections 31490(l)-

 8   (m).

 9          17.   The terms “pay-by-plate toll payment” and “valid vehicle

10   license plates properly attached to the vehicle” as employed throughout this

11   Complaint are both otherwise defined in California Vehicle Code sections

12   23302(d)-(e).

13          18.   Defendants are all transportation agencies operating an

14   electronic toll collection system with respect to a toll highway (the 91

15   Express Lanes) that is partially owned by OCTA and partially owned by

16   RCTC, which 91 Express Lanes CUSA operates for the benefit of OCTA

17   and RCTC pursuant to a written contract to which all Defendants are parties.

18          19.   All during the Class Period (as that term is defined, infra), the

19   Class Members (as that term is defined, infra) have all had valid vehicle

20   license plates properly attached to their vehicles, the existence of which

21   valid vehicle license plates properly attached to the vehicles belonging to the

22   Class Members (as that term is defined, infra) having self-evidently been the

                                            4
                               Complaint for Penal Fines
                     Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 6 of 36 Page ID #:6




 1   sole means by which Defendants were enabled to lawfully acquire the

 2   Protected PII (as that term is defined, infra) from any state department of

 3   motor vehicles in the first place.

 4         20.    All during the Class Period (as that term is defined, infra) the

 5   91 Express Lanes have knowingly permitted pay-by-plate toll payment.

 6         21.    Given the facts stated in ¶¶ 15-20, supra, the mere fact that the

 7   Class Members (as that term is defined, infra) drove the 91 Express Lanes

 8   during the Class Period (as that term is defined, infra) without any of the

 9   Class Members (as that term is defined, infra) having had a valid FasTrak®

10   account did not violate California Vehicle Code section 23302 or any other

11   California criminal statute.

12         22.    As a matter of law, the only thing that the conduct of the Class

13   Members (as that term is defined, infra) as described in ¶¶15-20, supra, ever

14   could even possibly have violated was California Vehicle Code section

15   23302.5 (the 23302.5 Violations).

16         23.    Responding to what were therefore, and of necessity, merely

17   the 23302.5 Violations of the Class Members (as that term is defined, infra),

18   CUSA sent the Class Members (as that term is defined, infra) certain

19   Notices of Toll Evasion Violation and/or Notices of Delinquent Toll Evasion

20   Violation (collectively the False Notices). Copies of these False Notices are

21   attached hereto as Group Exhibit 4.

22

                                            5
                               Complaint for Penal Fines
                    Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 7 of 36 Page ID #:7




 1          24.    On their face, the False Notices improperly accused the Class

 2   Members (as that term is defined, infra) of having committed a criminal

 3   infraction subject to a citation by the California Highway Patrol.

 4          25.    This improper claim was made despite the fact that, as the

 5   public record demonstrates, Defendants themselves knew that the Class

 6   Members (as that term is defined, infra) had not possibly committed any

 7   criminal infraction punishable under the California Penal Code by virtue of

 8   the Class Members (as that term is defined, infra) having driven the 91

 9   Express Lanes during the Class Period (as that term is defined, infra)

10   without any of the Class Members (as that term is defined, infra) having had

11   a valid FasTrak® account because the 23302.5 Violations were entirely civil

12   in nature and did not even possibly constitute a criminal infraction

13   punishable under the California Penal Code.

14          26.    Defendants’ knowledge that they were continuously making

15   false accusations of criminality against the Class Members (as that term is

16   defined, infra) is even more pointedly demonstrated by the existence of

17   OCTA’s Ordinance No. 2010-1 at §§ 2(d) and 3(c)(2) and the parallel

18   requirements of RCTC’s Ordinance No. 16-001 § 3(d) (collectively, the

19   23302.5 OCTA/RCTC Ordinances) all during the Class Period (as that term

20   is defined, infra).

21          27.    On their face, the 23302.5 OCTA/RCTC Ordinances required,

22   as a matter of law, and at all times during the Class Period (as that term is

                                            6
                               Complaint for Penal Fines
                     Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 8 of 36 Page ID #:8




 1   defined, infra), that the Class Members (as that term is defined, infra)

 2   neither could nor should be charged by CUSA with anything other than the

 3   23302.5 Violations.

 4         28.    In addition to the foregoing, the misleading nature of the False

 5   Notices has recently been made the subject of a binding judicial admission

 6   on the part of CUSA’s two principals, OCTA and RCTC, which two

 7   governmental agencies, in direct response to a writ petition styled Sanket

 8   Thakur, et. al. v. Orange County Transportation Authority, et. al., Orange

 9   County Superior Court Case No. 30-2018-01025555-CU-WM-CJC,

10   immediately required that CUSA correct the form of the False Notices by

11   substituting replacement forms of such notices (the True Notices) in the

12   place and stead of the False Notices, which substitution was, in fact,

13   accomplished on as of November 1, 2018. Copies of the forms of these True

14   Notices previously provided to the Thakur’s counsel by OCTA and RCTC

15   are attached as Group Exhibit 5.

16         29.    On their face, the True Notices now properly identify California

17   Vehicle Code section 23302.5 as the sole and only provision of the

18   California Vehicle Code which any motorists driving the 91 Express Lanes

19   in the future without a valid FasTrak® account may properly be charged

20   with violating.

21         30.    On their face, the True Notices do not market toll-related

22   products and services to nonsubscribers of the 91 Express Lanes.

                                             7
                                 Complaint for Penal Fines
                       Thakur v. Cofiroute USA, LLC, et al., Case No.
 Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 9 of 36 Page ID #:9




 1             31.   On their face, the False Notices did, however, knowingly

 2   market toll-related products and services to the Class (as that term is defined,

 3   infra), to wit, subscriptions to the 91 Express Lanes, all during the Class

 4   Period (as that term is defined, infra) and all using the Class’ (as that term is

 5   defined, infra) personally identifiable information (the Protected PII)—as

 6   that latter term is defined by California Streets & Highways Code section

 7   31490(o)—which Protected PII had initially been collected for enforcement

 8   purposes by CUSA acting in its capacity as the transportation agency that

 9   operated an electronic toll collection system for OCTA and RCTC with

10   respect to the 91 Express Lanes.

11             32.   Defendants’ conduct respecting the False Notices was

12   punishable in every instance by the imposition of mandatory penal fines

13   ranging from $2,500 to $4,000 (the PII Penal Fines) as is otherwise set forth

14   in California Streets & Highways Code section 31490(q)(1)-(2), in that, inter

15   alia, CUSA, acting in its capacity as the transportation agency that operated

16   an electronic toll collection system for OCTA and RCTC with respect to the

17   91 Express Lanes, knowingly provided the Protected PII to the United States

18   Postal Service or other non-transportation agency in order to market

19   subscriptions to the 91 Express Lanes to the Class (as that term is defined,

20   infra).

21             33.   California Streets & Highways Code section 31490(a) forbids

22   Defendants from providing the Protected PII to, inter alia, the United States

                                             8
                                 Complaint for Penal Fines
                      Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 10 of 36 Page ID #:10




 1   Postal Service or other non-transportation agency unless such conduct is

 2   authorized by a specific subdivision of California Streets & Highways Code

 3   section 31490.

 4         34.    The only specific subdivision of California Streets & Highways

 5   Code section 31490 which in any manner contemplates the provision of

 6   Protected PII to the United States Postal Service or other non-transportation

 7   agency by transportation agencies such as Defendants wherein the Protected

 8   PII of a nonsubscriber of an electronic toll collection system may be used,

 9   inter alia, in order to market toll related products and services, is the second

10   sentence of California Streets & Highways Code section 31490(k).

11         35.    That second sentence of subsection k only authorizes

12   “advertising [to nonsubscribers] of toll-related products or services

13   contained in a notice of toll evasion issued pursuant to Section 23302 of the

14   California Vehicle Code” (the Subsection k Authorization).

15         36.    The Subsection k Authorization does not apply here for the

16   following reasons, among others:

17                a.       At no time during the Class Period (as that term is defined,

18         infra) has there ever been any California criminal statute, including but

19         not limited to California Vehicle Code section 23302, which forbade

20         any motorist with valid vehicle license plates properly attached to their

21         vehicles from lawfully driving any toll road in the State of California

22         which, like the 91 Express Lanes, permitted pay-by-plate toll payment.

                                              9
                                 Complaint for Penal Fines
                       Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 11 of 36 Page ID #:11




 1               b.       Rather, at all times during the Class Period (as that term is

 2        defined, infra) it has always been the case that any motorist’s conduct

 3        in merely driving a toll road which permits pay-by-plate toll payment

 4        with valid vehicle license plates properly attached to that motorist’s

 5        vehicle but otherwise without that motorist also having a valid

 6        FasTrak® account—which latter offense is all that the Class Members

 7        (as that term is defined, infra) has ever been accused of having done

 8        wrong by Defendants at any time during the Class Period (as that term

 9        is defined, infra)—is a civil, not a criminal offense.

10               c.       Thus, and again as a matter of law, the False Notices were

11        never properly “issued pursuant to Section 23302 of the California

12        Vehicle Code” because the False Notices were directly contrary to the

13        mandate of the 23302.5 OCTA/RCTC Ordinances, which 23302.5

14        OCTA/RCTC Ordinances had, consistent with principles of state law

15        preemption respecting criminal law, been passed by the boards of both

16        OCTA and RCTC in the exercise of those boards’ respective broad

17        legislative discretion to make the civil (and not penal) California

18        Vehicle Code section 23302.5 the sole and only provision of the

19        California Vehicle Code that CUSA had any right to charge motorists

20        with violating by virtue of such motorists driving the 91 Express Lanes

21        without a valid FasTrak® account during the Class Period (as that term

22        is defined, infra).

                                             10
                                Complaint for Penal Fines
                      Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 12 of 36 Page ID #:12




 1              d.       Treating California Vehicle Code section 23302 and

 2        California Vehicle Code section 23302.5 as being in any manner

 3        equivalent statutes for purposes of construing the extent of the

 4        Subsection k Authorization would ignore the plain meaning of the

 5        Subsection k Authorization in violation of well-established rules of

 6        statutory construction. See, e.g., San Diego Union v. City Council, 146

 7        Cal. App.3d 947, 954 (1983) (citing 58 Cal.Jur.3d, Statutes, § 116, p.

 8        505) for the twin propositions that (i) express exceptions to any general

 9        statutory rule (here the general statutory rule being that the Protected

10        PII should never be provided to third parties by transportation agencies

11        such as Defendants under any circumstances) should always be strictly

12        and narrowly construed; and (ii) that such express exceptions should

13        never be extended to include things other than those which were clearly

14        contemplated by the actual language of such express exceptions (here

15        that the inapplicable criminal California Vehicle Code section 23302 is

16        not at all the same thing as the applicable civil California Vehicle Code

17        section 23302.5).

18              e.       Treating California Vehicle Code section 23302 and

19        California Vehicle Code section 23302.5 as being in any manner

20        equivalent statutes for purposes of construing the extent of the

21        Subsection k Authorization would also violate strong public policy by

22        arbitrarily denying the Class Members (as that term is defined, infra)

                                          11
                               Complaint for Penal Fines
                     Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 13 of 36 Page ID #:13




 1         the full protection of their Protected PII by rewarding Defendants for

 2         their knowing use of the False Notices, despite the fact that those False

 3         Notices constituted, at a minimum, a multiple series of knowingly

 4         misleading statements made all during the Class Period (as that term is

 5         defined, infra).

 6                   f.       Defendants are equitably estopped from claiming the

 7         benefit of the Section k Authorization due to the fact that the False

 8         Notices constituted, at a minimum, a multiple series of knowingly false

 9         statements made all during the Class Period (as that term is defined,

10         infra).

11                                      Class Allegations

12         37.       The Class Period is the 380 day period between October 15,

13   2017 and October 31, 2018.

14         38.       The Class is defined as follows: “All natural persons who are

15   both non-California citizens and non-subscribers to the 91 Express Lanes

16   whose Protected PII was used by the Defendants or any of them to send such

17   natural persons any of the False Notices via either the United States Postal

18   Service or other non-transportation agency during the Class Period.”

19         39.       Members of the Class are hereafter sometimes collectively

20   referred to as the Class Members.

21         40.       Thakur is a member of the Class.

22

                                               12
                                    Complaint for Penal Fines
                          Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 14 of 36 Page ID #:14




 1           41.   The identities of the Class Members can be readily ascertained

 2   from Defendants’ business records.

 3           42.   Questions of law and fact common to the Class predominate

 4   over questions affecting only its separate Class Members, including, inter

 5   alia:

 6                 a.       Whether their continuous use of the False Notices during

 7           the Class period subjected Defendants to the PII Penal Fines under

 8           California Streets & Highways Code section 31490(q)(1)-(2) due to

 9           Defendants’ corresponding violations of California Streets &

10           Highways Code section 31490(a) given the inapplicability of the

11           Subsection k Authorization to the facts of this case;

12                 b.       Whether Defendants may rely on the Subsection k

13           Authorization to cut-off liability under California Streets & Highways

14           Code sections 31490(a), (q)(1)-(2), to the Class for the PII Penal Fines.

15           43.   The claims of Thakur are typical of the claims of the Class.

16           44.   Treating this dispute as a class action is a superior method of

17   adjudication in that Thakur is informed and believes that there are in excess

18   of one hundred thousand (100,000) Class Members (many of whom received

19   multiple False Notices during the Class Period) who collectively are owed

20   not less than two hundred and fifty million dollars ($250,000,000) and as

21   much as one billion dollars ($1,000,000,000) by Defendants.

22

                                             13
                                  Complaint for Penal Fines
                        Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 15 of 36 Page ID #:15




 1         45.    The average amount owed by Defendants to a typical Class

 2   Member is not more than $10,000, which is a small sum standing alone but a

 3   large sum in the aggregate.

 4         46.    It would be impractical for most of the Class Members to

 5   individually address Defendants’ wrongdoings.

 6         47.    There should be no significant difficulties in managing this case

 7   as a class action.

 8         48.    Thakur can and will fairly and adequately represent the interests

 9   of both the Class and the Class Members.

10         49.    A class action would serve the best interests of both the Class

11   and the Class Members.

12         50.    Thakur has retained competent and experienced counsel, all of

13   whom will vigorously represent the interests of both the Class and the Class

14   Members.

15                                  Sole Claim for Relief

16    (Violation of the California Streets & Highways Code by Defendants)

17         51.    Thakur realleges ¶¶ 1-50.

18         52.    Defendants’ conduct as described, supra, makes Defendants

19   jointly and severally liable to the Class Members for the PII Penal Fines in

20   the sum of not less than two hundred and fifty million dollars

21   ($250,000,000) and as much as one billion dollars ($1,000,000,000) and

22   according to proof at trial.

                                             14
                                Complaint for Penal Fines
                     Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 16 of 36 Page ID #:16




 1      WHEREFORE, Thakur prays judgment as set forth below:

 2         1.     That the Class described herein be certified;

 3         2.     That Thakur be appointed as the class representatives and that

 4   Thakur’s counsel be appointed counsel for both the Class and the Class

 5   Members (the Class Counsel);

 6         3.     That the Court order that Defendants pay the PII Penal Fines to

 7   the Class and the Class Members in the sum of not less than two hundred and

 8   fifty million dollars ($250,000,000) and as much as one billion dollars

 9   ($1,000,000,000) and according to proof at trial.

10         4.     For an award of attorney’s fees and costs to the Class Counsel on

11   either or both a common fund or statutory basis;

12         5.     For such other and further relief as to the Court may seem just.

13   Dated: November 15, 2019             THE CARDOZA LAW CORPORATION
                                          REALLAW PC
14                                        MCGRANE PC
15
                                          By: /s/ William McGrane
16                                              William McGrane
                                          Attorneys for Plaintiff Sanket Vinod Thakur,
17                                        an individual person, on behalf of themselves
                                          and all other persons and entities similarly
                                          situated
18
19

20
21
22

                                           15
                              Complaint for Penal Fines
                    Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 17 of 36 Page ID #:17




 1                         DEMAND FOR JURY TRIAL

 2         Plaintiffs demand for a trial by jury of all issues so triable pursuant to

 3   Rule 38 of the Federal Rules of Civil Procedure.

 4   Dated: November 15, 2019              THE CARDOZA LAW CORPORATION
                                           REALLAW PC
 5                                         MCGRANE PC

 6                                         By: /s/ William McGrane
                                                 William McGrane
 7                                         Attorneys for Plaintiff Sanket Vinod Thakur,
                                           an individual person, on behalf of themselves
 8                                         and all other persons and entities similarly
                                           situated
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

                                            1
                                 Demand for Jury Trial
                   Thakur v. Cofiroute USA, LLC, et al., Case No.
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 18 of 36 Page ID #:18




           EXHIBIT 1
Case
Case8:19-cv-02233-JVS-KES
     8:19-cv-00739-AG-JDE Document
                          Document71
                                   1 Filed
                                      Filed11/15/19
                                            11/05/19 Page
                                                     Page19
                                                          1 of
                                                            of236Page
                                                                  PageIDID
                                                                         #:818
                                                                           #:19




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
10
11
     MATHEW SKOGEBO, an individual                         Case No. 8:19-CV-00739-AG-JDEx
12                                                         Judge: Hon. Andrew J. Guilford
     person, et al.,
13                                                         CLASS ACTION
                            Plaintiffs,
14        v.
15   COFIROUTE USA, LLC, a Delaware                        JUDGMENT
     Limited Liability Company, et al.
16
                            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                     Judgment
               Mathew Skogebo, et. al. v. Cofiroute USA, LLC, et. al., Case No. 8:19-CV-00739-AG-JDEx
Case
Case8:19-cv-02233-JVS-KES
     8:19-cv-00739-AG-JDE Document
                          Document71
                                   1 Filed
                                      Filed11/15/19
                                            11/05/19 Page
                                                     Page20
                                                          2 of
                                                            of236Page
                                                                  PageIDID
                                                                         #:819
                                                                           #:20




 1         It is adjudged that Plaintiffs Mathew Skogebo and Sanket Vinod
 2   Thakur’s action be dismissed without prejudice pursuant to Federal Rule of
 3   Civil Procedure 12(b)(1).
 4
 5 Dated: November 5, 2019
 6                                                Hon. Andrew J. Guilford
                                                  United States District Court
 7                                                Central District of California
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  1
                                                Judgment
          Mathew Skogebo, et. al. v. Cofiroute USA, LLC, et. al., Case No. 8:19-CV-00739-AG-JDEx
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 21 of 36 Page ID #:21




           EXHIBIT 2
Case
Case8:19-cv-02233-JVS-KES
     8:19-cv-00739-AG-JDE Document
                          Document72
                                   1 Filed
                                      Filed11/15/19
                                            11/07/19 Page
                                                     Page22
                                                          1 of
                                                            of236Page
                                                                  PageIDID
                                                                         #:820
                                                                           #:22




 1     WILLIAM MCGRANE [057761]                   STEPHEN BUNDY [253017]
       MATTHEW SEPUYA [287947]                    STEPHEN BUNDY LAW
 2     MCGRANE PC                                 OF COUNSEL
       Four Embarcadero Center, 14th Floor        92 Hazel Road
 3     San Francisco, CA 94111                    Berkeley CA 94705
       Telephone: (415) 292-4807                  Telephone: (510) 912-7707
 4
       william.mcgrane@mcgranepc.com              sbundy@stephenbundylaw.com
 5     matthew.sepuya@mcgranepc.com

 6     MICHAEL J. HASSEN [124823]
       REALLAW, APC
 7     1981 N. Broadway, Suite 280
       Walnut Creek, CA 94596
 8     Telephone: (925)-359-7500
       mjhassen@reallaw.us
 9
     Attorneys for Plaintiffs Mathew Skogebo, an individual
10   person and Sanket Vinod Thakur, an individual person, on
     behalf of themselves and all other persons similarly situated
11
12                         UNITED STATES DISTRICT COURT
13         CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
14
     MATHEW SKOGEBO, an individual               Case No. 8:19-CV-00739-AG-JDEx
15                                               Judge: Hon. Andrew J. Guilford
     person, et al.,
16
                         Plaintiffs,             CLASS ACTION
17          v.
                                                 PLAINTIFFS’ NOTICE OF
     COFIROUTE USA, LLC, a Delaware              MOTION AND MOTION FOR
18   Limited Liability Company, et al.           RELIEF FROM JUDGMENT
19                       Defendants.             [Fed. R. Civ. Pro. 60(b)]

20                                               Date:      December 9, 2019
                                                 Time:      10:00 a.m.
21                                               Courtroom: 10D
22



             Plaintiffs’ Notice of Motion and Motion for Relief from Judgment
            Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case8:19-cv-02233-JVS-KES
     8:19-cv-00739-AG-JDE Document
                          Document72
                                   1 Filed
                                      Filed11/15/19
                                            11/07/19 Page
                                                     Page23
                                                          2 of
                                                            of236Page
                                                                  PageIDID
                                                                         #:821
                                                                           #:23




 1       PLEASE TAKE NOTICE that on December 9, 2019, 2019 at 10:00

 2   a.m. in Department 10D of the United States District Court, Central District

 3   of California-Southern Division, Plaintiffs Mathew Skogebo and Sanket

 4   Vinod Thakur will and hereby do move for relief from the judgment against

 5   them as presently set forth in Dkt 71, all pursuant to Rule 60(b), Federal

 6   Rules of Civil Procedure.

 7         This motion is based on this Notice, the concurrently filed

 8   Memorandum of Points and Authorities in Support of Motion, etc., and any

 9   other oral and documentary evidence as may be presented at the time of

10   hearing.

11   Dated: November 7, 2019               REALLAW, APC
                                           MCGRANE PC
12
13                                         By: /s/ William McGrane
                                                 William McGrane
14                                         Attorneys for Plaintiffs Mathew Skogebo, an
                                           individual person, and Sanket Vinod Thakur,
15                                         an individual person, on behalf of themselves
                                           and all other persons and entities similarly
                                           situated
16

17
18
19

20
21
22

                                           1

          Plaintiffs’ Notice of Motion and Motion for Relief from Judgment
        Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 24 of 36 Page ID #:24




           EXHIBIT 3
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page251 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:822
                                                                               #:25




 1     WILLIAM MCGRANE [057761]                   STEPHEN BUNDY [253017]
       MATTHEW SEPUYA [287947]                    STEPHEN BUNDY LAW
 2     MCGRANE PC                                 OF COUNSEL
       Four Embarcadero Center, 14th Floor        92 Hazel Road
 3     San Francisco, CA 94111                    Berkeley CA 94705
       Telephone: (415) 292-4807                  Telephone: (510) 912-7707
 4
       william.mcgrane@mcgranepc.com              sbundy@stephenbundylaw.com
 5     matthew.sepuya@mcgranepc.com

 6     MICHAEL J. HASSEN [124823]
       REALLAW, APC
 7     1981 N. Broadway, Suite 280
       Walnut Creek, CA 94596
 8     Telephone: (925)-359-7500
       mjhassen@reallaw.us
 9
     Attorneys for Plaintiffs Mathew Skogebo, an individual
10   person and Sanket Vinod Thakur, an individual person, on
     behalf of themselves and all other persons similarly situated
11

12                         UNITED STATES DISTRICT COURT
13         CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
14
     MATHEW SKOGEBO, an individual              Case No. 8:19-CV-00739-AG-JDEx
15
     person, et al.,                            Judge: Hon. Andrew J. Guilford
16
                        Plaintiffs,             CLASS ACTION
17         v.
                                                PLAINTIFFS’ MEMORANDUM OF
     COFIROUTE USA, LLC, a Delaware             POINTS AND AUTHORITIES IN
18   Limited Liability Company, et al.          SUPPORT OF MOTION FOR
19                      Defendants.             RELIEF FROM JUDGMENT
                                                [Fed. R. Civ. Pro. 60(b)]
20
                                                Date:      December 9, 2019
21                                              Time:      10:00 a.m.
                                                Courtroom: 10D
22

     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for Relief
                                    from Judgment
            Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page262 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:823
                                                                               #:26




 1                                   DISCUSSION

 2         In ordering this case dismissed pursuant to Rule 12(b)(1), Federal

 3   Rules of Civil Procedure, the Court said: “The plain text of 28 U.S.C.

 4   Section 1332(d)(4)(B) requires only that the Defendant be a citizen of

 5   California, not that California be its only citizenship. See 28 U.S.C.

 6   § 1332(d)(4)(B).” Dkt 69 at page 3.1

 7         This conclusion is inconsistent with both the language of the (d)(4)(B)

 8   Exception and the legislative policies governing its construction. Thus, the

 9   (d)(4)(B) Exception requires that all primary defendants be “citizens of the

10   State in which the action was originally filed” (italics added). The dictionary

11   definition of the definite article “the” is that “the … [is] a function word

12   [used] to indicate that a following noun or noun equivalent is definite or

13
     1
14     This Rule 60(b) motion is brought on grounds of surprise and excusable
     neglect. See, e.g., Sch. Dist. No. 1J, Multnomah Cty, Or. v. ACandS, Inc., 5
15   F.3d 1255, 1263 (9th Cir. 1993). Surprise is present because the circuit court
     precedent the Court says addresses only exceptions to original CAFA
16   jurisdiction demonstrably addresses only original CAFA jurisdiction instead.
     Compare Dkt 69 at p. 4 with Dkt 63 at 2:1-7. Excusable neglect is present
17
     because the linguistic problems Plaintiffs contend apply to the Court’s “plain
18   text” holding didn’t become relevant until Dkt 69 first dismissed this case on
     grounds that 28 U.S.C. § 1332(d)(4)(B) (hereafter “the (d)(4)(B)
19   Exception”) definitely—not just apparently—didn’t require that California
     be CUSA’s only citizenship for CUSA and its co-defendants to all be
20   entitled to the benefit of that (d)(4)(B) Exception. Compare Dkt 69 at p. 3
21   (final ruling with no “apparently” qualifier applied to the (d)(4)(B)
     Exception) with Dkt 63 at pp. 11-12 (tentative ruling with an “apparently”
22   qualifier applied to the (d)(4)(B) Exception).
                                              1
     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for
                             Relief from Judgment
         Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page273 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:824
                                                                               #:27




 1   has been previously specified by context or by circumstance.”

 2   https://www.merriam-webster.com/dictionary/the.

 3         In drafting the language of 28 U.S.C. § 1332(d)(4)(B), Congress made

 4   the noun following the definite article “the” be the word “State” as in “the

 5   State.” Plaintiffs contend that Congress’ use of that phrase—i.e., “the

 6   State”—evidenced Congress’ intent that only ‘citizens of the State’, meaning

 7   some definite State, should be permitted to employ the (d)(4)(B) Exception.

 8   Had Congress instead wished to make the (d)(4)(B) Exception cover dual

 9   citizens, then Congress could and should have made any and all ‘citizens of

10   a State in which the action was originally filed’ (italics added) be the subject

11   of that (d)(4)(B) Exception.

12         Why?

13         Because for (d)(4)(B) Exception purposes—and taking into account

14   the polar opposite meanings of the definite article (“the”) versus the

15   indefinite article (“a”)2—a dual citizen can never be a citizen of “the State

16   where an action was originally filed” in that a dual citizen, by definition, (i)

17   is a citizen of ‘a State’ in which the action was originally filed and (ii) is

18   simultaneously a citizen of ‘a State’ in which the action wasn’t originally

19   filed (all italics added). Meaning that—while CUSA would hypothetically

20   be entitled to (d)(4)(B) Exception coverage had the (d)(4)(B) Exception’s

21   2
      Compare https://www.merriam-webster.com/dictionary/the with
22   https://www.merriamwebster.com/dictionary/indefinite%20article
                                       2
     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for
                             Relief from Judgment
         Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page284 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:825
                                                                               #:28




 1   trigger language referenced ‘citizens of a State in which the action was

 2   originally filed’ (italics added)—in the real world CUSA hasn’t got any

 3   entitlement to (d)(4)(B) Exception coverage because the trigger language of

 4   the (d)(4)(B) Exception only references “citizens of the State in which the

 5   action was originally filed” (italics added).

 6         Even if subjectively unconvinced that its prior dismissal of this case

 7   was error, the Court still must address and decide the questions raised by

 8   Plaintiffs’ linguistic analysis of the (d)(4)(B) Exception the same way it’s

 9   mandated to address and resolve any and all questions about exceptions to

10   original CAFA jurisdiction—viz., in favor of the Court retaining its original

11   CAFA jurisdiction over this case. See Dkt 63 at 2:19-3:17, where it is said:

12         CAFA’s primary objective is to “ensur[e] Federal court consideration of
           interstate cases of national importance.” Standard Fire Ins. Co. v. Knowles,
13         568 U.S. 588, 595 (2013). That purpose is reflected not only in the basic
14         jurisdictional grant of (d)(2)(B), but also in (d)(10), which expanded
           diversity subject matter jurisdiction in class actions with respect to
15         unincorporated associations and which “must be understood as part of the
           legislation’s sponsors’ intent to move as many class and mass actions as
16         possible to the federal courts.” 13F Wright & Miller, Fed. Prac. & Proc.
           Jurisdiction, § 3623 (3d ed. 2019). Additionally, and because (d)(4)(B) is an
17         exception to (d)(2), it must be construed narrowly. CAFA’s “Congressional
18         sponsors … repeatedly emphasized the breadth of CAFA, while insisting
           that each exception must be construed narrowly.” Coffey v. Ripple Labs,
19         Inc., 333 F.Supp. 3d 952, 962 (N.D. Cal. 2018) (quoting New Jersey
           Carpenters Vacation Fund v. HarborView Mortgage Loan Trust 2006-4,
20         581 F. Supp. 2d 581, 585 (S.D.N.Y 2008)); Westerfeld v. Independent
           Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010) (discussing the
21
           legislative history supporting a broad reading of the jurisdictional grant and
22         a narrow reading of the exceptions).
                                            3
     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for
                             Relief from Judgment
        Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page295 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:826
                                                                               #:29




 1         Where a legislative policy strongly disfavors the exercise of diversity

 2   jurisdiction, there is ample authority requiring that the court take account of

 3   both citizenships of all dual citizens and refuse to extend 28 U.S.C.

 4   § 1332(a)(1) jurisdiction if any one of those citizenships leads to a finding of

 5   no complete diversity. Where, as here (i) legislative policy strongly favors

 6   the exercise of diversity jurisdiction; (ii) original CAFA jurisdiction exists;

 7   and (iii) the Court must ultimately determine whether an exception to that

 8   original CAFA jurisdiction applies, the Court must and should take into

 9   account all citizenships of every dual citizen—whether that person is a

10   plaintiff class member or a principal defendant—for (d)(4)(B) Exception

11   purposes.

12         Why?

13         Because—subject only to certain Article III problems that are clearly

14   not relevant here (see n.1, supra)—it is axiomatic that Congress fully

15   intended that CAFA minimum diversity jurisdiction be as broad as complete

16   diversity jurisdiction is narrow.

17                                   CONCLUSION
18         Plaintiffs’ linguistic criticism of the Court’s plain meaning
19   construction of the (d)(4)(B) Exception isn’t contrived. Rather, and from a
20   plain text standpoint, Plaintiffs’ construction of that (d)(4)(B) Exception is at
21   least as intuitive a reading of the plain text of that (d)(4)(B) Exception as is
22
                                             4
     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for
                             Relief from Judgment
        Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case
Case 8:19-cv-00739-AG-JDE
     8:19-cv-02233-JVS-KES Document
                            Document72-1
                                     1 Filed
                                         Filed11/15/19
                                               11/07/19 Page
                                                         Page306 of
                                                                 of 36
                                                                    6 Page
                                                                       PageID
                                                                            ID#:827
                                                                               #:30




 1   the Court’s present construction of same. For the Court to reject Plaintiffs’

 2   plain text narrow construction of the (d)(4)(B) Exception in favor of its own

 3   competing and much broader plain text construction that same (d)(4)(B)

 4   Exception would be a plain text error on the Court’s part.

 5 Dated: November 7, 2019                REALLAW, APC
                                          MCGRANE PC
 6
                                          By: /s/ William McGrane
 7                                                William McGrane
                                          Attorneys for Plaintiffs Mathew Skogebo, an
 8                                        individual person, and Sanket Vinod Thakur,
                                          an individual person, on behalf of themselves
 9                                        and all other persons and entities similarly
                                          situated
10
11

12

13
14

15

16

17

18

19
20

21

22
                                            5
     Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for
                             Relief from Judgment
        Skogebo v. Cofiroute USA, LLC, Case No. 8:19-CV-00739-AG-JDEx
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 31 of 36 Page ID #:31




            GROUP
           EXHIBIT 4
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 32 of 36 Page ID #:32
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 33 of 36 Page ID #:33
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 34 of 36 Page ID #:34




            GROUP
           EXHIBIT 5
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 35 of 36 Page ID #:35
Case 8:19-cv-02233-JVS-KES Document 1 Filed 11/15/19 Page 36 of 36 Page ID #:36
